                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                   IN THE UNITED STATES DISTRICT COURT                     May 15, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                             HOUSTON DIVISION

ALICIA WILSON,                          §
                                        §
      Plaintiff,                        §
                                        §
v.                                      §        CIVIL ACTION NO. H-18-3673
                                        §
EZ EXIT NOW, LLC,                       §
                                        §
      Defendant.                        §

                       MEMORANDUM AND RECOMMENDATION

      Pending before the court1 is Defendant’s Motion to Dismiss

(Doc. 6).    The court has considered the motion, the response, all

other relevant filings, and the applicable law.                For the reasons

set forth below, the court RECOMMENDS that the motion be DENIED.

Plaintiff’s Motion to Strike Outside Exhibits (Doc. 7) is GRANTED.

                            I.    Case Background

      On    October    8,   2018,    Plaintiff     filed      this    employment

discrimination action against Defendant, alleging that “it failed

to hire her, rescinded her offer of employment, or terminated her

because she is a Black female.”2

      In March 2016, Plaintiff applied to Defendant for the position

of   Call Center      Supervisor,    and,   on   April   1,   2016,    Defendant

interviewed Plaintiff.3          At the end of the interview, Defendant

      1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 17,
Ord. Dated Mar. 19, 2019.

      2
            Doc. 1, Pl.’s Orig. Compl. p. 1.

      3
            See id. p. 3.
offered Plaintiff the position, asked her to complete hiring

paperwork, and set a start date.4          However, when the start date

arrived, Defendant’s owner, Danny Cobb (“Cobb”), notified Plaintiff

by phone “that the position was no longer needed.”5

        On the next day, the individual who had interviewed Plaintiff

contacted her to find out why she had been absent on her scheduled

start date.6       When Plaintiff explained, the interviewer assured

Plaintiff     that     Cobb’s   notification   had   been   the   result   of

miscommunication and that Plaintiff should report the following

day.7

        Plaintiff reported to the workplace as instructed.8         At that

time, “Plaintiff was told that [Defendant] would not hire a black

female to supervise employees[,] and it was mentioned several times

that the owner look[ed] at skin color when hiring supervisors.”9

        On April 26, 2016, Plaintiff filed a charge of discrimination

with the Equal Employment Opportunity Commission (“EEOC”).10               On

October 11, 2017, the EEOC issued a determination finding that

Defendant’s decision not to hire Plaintiff was based on her race

        4
             Id.

        5
             Id.

        6
             See id.

        7
             See id. pp. 3-4.

        8
             See id. p. 4.

        9
             Id.

        10
             Id. p. 2.

                                       2
and gender.11       On August 8, 2018, Plaintiff received a Notice of

Right to Sue from the EEOC and filed this action within ninety of

receipt of that letter.12

      Plaintiff asserted that Defendant’s treatment of Plaintiff

violated Title VII of the Civil Rights Act of 196413 (“Title VII”)

and 42 U.S.C. § 1981 (“Section 1981”).14             Plaintiff sought actual

damages,     back      pay,   compensatory     damages,   exemplary     damages,

attorney’s fees, costs, and interest.15

      On November 7, 2018, Defendant answered Plaintiff’s complaint

and alleged, among other defenses, that: (1) “Plaintiff’s claims

are barred because Plaintiff failed to show for work her first day

of work when she was terminated.              She was then allowed to return

but upon return she stated she was only there interviewing for the

position.” (2) “Defendant never met Plaintiff at any time and did

not   know   of     her   race   and/or   ethnicity.”     and   (3)   “Plaintiff

voluntarily left the employment of Defendant, walking out [sic] any

notice[] and did not return or communicate with Defendant after she

left.”16



      11
             See id.

      12
             See id. p. 3.

      13
             42 U.S.C. §§ 2000e-2000e-17.

      14
             See Doc. 1, Pl.’s Orig. Compl. pp. 4-5.

      15
             See id. pp. 5-6.

      16
             Doc. 5, Def.’s Ans. p. 7.

                                          3
     Approximately one month later, Defendant filed a motion to

dismiss Plaintiff’s complaint.17           The briefing on that motion is

complete, and the court now addresses the motion to dismiss.

                           II.   Dismissal Standard

     Rule 12(b)(6) allows dismissal of an action whenever the

complaint, on its face, fails to state a claim upon which relief

can be granted.      When considering a motion to dismiss, the court

should construe the allegations in the complaint favorably to the

pleader and accept as true all well-pled facts.             Harold H. Huggins

Realty, Inc. v. FNC, Inc., 634 F.3d 787, 803 n.44 (5th Cir.

2011)(quoting True v. Robles, 571 F.3d 412, 417 (5th Cir. 2009)).

     A complaint need only contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.”              Fed. R.

Civ. P. 8.     It need not contain “detailed factual allegations” but

must include sufficient facts to indicate the plausibility of the

claims asserted, raising the “right to relief above the speculative

level.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see

also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                Plausibility

means that the factual content “allows the court to draw the

reasonable     inference     that   the    defendant   is   liable     for   the

misconduct alleged.”         Iqbal, 556 U.S. 678.           A plaintiff must

provide   “more    than    labels   and    conclusions”     or   “a   formulaic

recitation of the elements of a cause of action.”                Twombly, 550


     17
             See Doc. 6, Def.’s Mot. to Dismiss.

                                       4
U.S. at 555.      In other words, the factual allegations must allow

for an inference of “more than a sheer possibility that a defendant

has acted unlawfully.”         Iqbal, 556 U.S. 678.

                                 III. Analysis

     In its motion to dismiss, Defendant relates a significantly

different factual version of the events at issue, including the

assertion that “Plaintiff freely walked out of the Defendant’s

business, never to return.”18 Defendant complains that, in reaching

its determination, the EEOC overlooked certain information provided

by   Defendant;    that       Plaintiff’s     complaint     “contains     hearsay

accusations;” that Plaintiff did not “provide the entire set of

facts;” that Plaintiff provided no facts or evidence of certain

allegations;     and   that     the   employment    was    at   will    entitling

Defendant to terminate it “for any reason[] or no reason at all.”19

Other     than   arguing      that    Plaintiff’s       complaint      failed   to

sufficiently plead a claim of employment discrimination under the

standards    express   in     Twombly   and    Iqbal,     Defendant    offers   no

relevant legal argument in support of its motion.

     Defendant attached the following exhibits to its motion to

dismiss:    (1) the unsworn statements regarding the events at issue

by two of its employees at the time; (2) the affidavit of another

of its employees regarding her encounter with Plaintiff; and (3) an


     18
            Doc. 6, Def.’s Mot. to Dismiss p. 5; see also id. pp. 1-3, 7-8.

     19
            Id. pp. 2-3, 5.

                                        5
unauthenticated copy of portions of its employee handbook.20

Plaintiff moves the court to strike these exhibits as “outside of

Plaintiff’s Complaint.”21

      “Documents that a defendant attaches to a motion to dismiss

are considered part of the pleadings if they are referred to in the

plaintiff’s complaint and are central to her claim.”                      Causey v.

Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).

If the court does not exclude matters outside the pleadings that

are submitted with a motion to dismiss for failure to state a

claim, the motion must be treated as one for summary judgment.

Fed. R. Civ. P. 12(d).

      The   exhibits    Defendant        submitted    meet      neither     of   the

requirements to be considered part of the pleadings.                    Defendant’s

employees’ accounts and Defendant’s handbook are not referenced in

the complaint and, because they were submitted in opposition to the

facts asserted in Plaintiff’s complaint, are not even part of

Plaintiff’s    claim,    much     less   central     to   it.      In   actuality,

Defendant’s     exhibits    are     summary    judgment         evidence,    albeit

inadmissible for the most part in their present forms.                   Because it

is far too early in litigation to convert the motion to one for

summary judgment, the court STRIKES Defendant’s exhibits.



      20
            See id. Ex. A, Statement of Erutejiro Oratokhai & Statement of Tina
Beres; Ex. B, Aff. of Kerry Kalish; Ex. C, Def.’s Emp. Handbook.

      21
            Doc. 7, Pl.’s Mot. to Strike Outside Exs. p. 2.

                                         6
       Title   VII    prohibits      employers      from    refusing     to   hire,

terminating, or otherwise “discriminat[ing] against any individual

with    respect      to    [her]   compensation,         terms,    conditions,   or

privileges of employment, because of such individual’s race, color,

religion, sex, or national origin.”                 42 U.S.C. § 2000e-2(a).

Section 1981 provides an additional avenue of recourse for persons

who experience discrimination in employment because of race.                     See

42 U.S.C. § 1981.

       Defendant seeks too much at the pleading stage.                 Its version

of the facts is irrelevant.          Moreover, Plaintiff need not provide

detailed factual allegations or establish a prima facie case of

discrimination.           See   Twombly,   550    U.S.    at 555    (stating that

“detailed factual allegations” are not necessary); Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 510 (2002)(explaining that the prima

facie case in an employment discrimination case is not a pleading

requirement but an evidentiary standard). All that is necessary is

that Plaintiff allege sufficient facts to provide a short and plain

statement of her claim and to allow a reasonable inference of

liability for the conduct alleged.               See Twombly, 550 U.S. at 555;

Iqbal, 556 U.S. 678.

       The complaint accomplishes those two requirements.                Plaintiff

plainly alleged that she is an African American female who was




                                           7
interviewed and hired22 by Defendant and that, when she arrived to

begin work, she was told that Defendant would not hire an African

American supervisor and that skin color was a factor in decisions

to hire supervisors.       Those facts are sufficient to state a claim

of discrimination and to give rise to a reasonable inference that

Defendant    is liable     for    discriminatory       actions.   No    more    is

required at this stage of litigation.

                                 IV.    Conclusion

       Based on the foregoing, the court RECOMMENDS that Defendant’s

motion to dismiss be DENIED.           Plaintiff’s Motion to Strike Outside

Exhibits (Doc. 7) is GRANTED.

       The   Clerk     shall   send     copies    of    this   Memorandum      and

Recommendation to the respective parties who have fourteen days

from   the   receipt    thereof    to    file    written   objections   thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

       The original of any written objections shall be filed with the

United States District Clerk electronically.                   Copies of such

objections shall be mailed to opposing parties and to the chambers



      22
            Plaintiff alternatively pled that Defendant failed to hire her,
rescinded her offer of employment, or terminated her because of her race and
gender. The alternative pleading is acceptable given the factual details of the
actions about which she complains.

                                          8
of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

     SIGNED in Houston, Texas, this 15th   day of May, 2019.




                                      ______________________________
                                         U.S. MAGISTRATE JUDGE




                                9
